Citation Nr: 0530163	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-16 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for bilateral hip 
disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for back disability.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had verified active duty with the U.S. Air Force 
from May 1973 to December 1974.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran was afforded a personal hearing at 
the RO before the undersigned Veterans Law Judge in September 
2005.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  A RO rating decision was issued in May 1975, which found 
that service connection for right knee disability was not 
warranted because his service discharge examination and 
subsequent VA examination were negative for evidence of right 
knee disability; the veteran did not appeal this decision 
within one year of being notified.

3.  The evidence received since the May 1975 decision is 
either cumulative of evidence of record considered in that 
decision or immaterial; it does not by itself or when 
considered with previous evidence relate to an unestablished 
fact necessary to substantiate the claim, or raise a 
reasonable possibility of substantiating the claim.

4.  The medical evidence of record does not show a current 
diagnosis, or treatment of, disability of the left knee, 
hips, or back, hypertension, or an acquired psychiatric 
disability, to include PTSD or bipolar disorder.  


CONCLUSIONS OF LAW

1.  The May 1975 rating action denying service connection for 
right knee disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for right knee disability, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3.  A disability of the left knee was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

4.  A bilateral hip disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

5.  A disability of the back was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

6.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

7.  An acquired psychiatric disability, to include PTSD and 
bipolar disorder, was not incurred in or aggravated by 
service, and a psychosis may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in August 2002, and prior to the initial 
adjudication of the issues on appeal, the RO advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claims for 
service connection, but that he must provide enough 
information so that VA could request any relevant records.  
He was similarly advised of the evidence that he needed to 
submit to reopen his claim for service connection.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  He was 
informed of the type(s) of evidence needed to establish his 
claims.  The August 2002 letter therefore provided notice of 
the first three elements that were discussed above.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Although the August 2002 notice letter that was provided to 
the veteran did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims on appeal.  The August 2002 
letter specifically informed the veteran of the type(s) of 
evidence that would be relevant to his claims and that it was 
his "responsibility" to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  When considering the August 
2002 notification letter, the Board finds that the veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims on appeal.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.

The November 2002 rating decision,  January 2004 Statement of 
the Case (SOC), and November 2004 Supplemental Statement of 
the Case collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claims for service 
connection.  The January 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical and personnel records are associated with the 
claims file.  However, the veteran asserts that his service 
medical and personnel records are incomplete.  During his 
September 2005 hearing, the veteran contended that in 
addition to his service with the Air Force from 1973 to 1974, 
he had active service with the Air Force from 1971 to 1973 
during which he was attached to an Infantry unit in Vietnam 
and from 1975 to 1979.  He also maintained that he had 
several periods of protracted active duty while serving with 
the Air Force Reserves from 1979 to 1992.  Close scrutiny of 
the record does not support this history.  

The veteran's Form DD-214 (Report Of Separation From Active 
Duty) shows that his only active service was with the U.S. 
Air Force from May 29, 1973, to December 12, 1974.  He had no 
prior active service but prior inactive service of one month, 
10 days.  In this regard, his personnel records document that 
he enlisted with the U.S. Air Force Reserves on April 20, 
1973, and that he was discharged from the Reserves on May 28, 
1973, for the purpose of enlisting in the Regular Air Force.  
The personnel records do not show any other active service.  
Indeed, the veteran signed a Form AF 1114 (USAF Enlistment 
Certificate And Agreement) in May 1973, which is a form 
designated for nonprior service personnel.  Moreover, when he 
filed an application for compensation in January 1975, the 
veteran only reported active service from May 1973 to 
December 1974.  This was also the only period of service the 
veteran reported when he filed an application for educational 
benefits in January 1975.  Indeed, the veteran indicted in 
this application that he had been enrolled at Pan American 
University from 1971 to 1973.  The veteran's June 2002 
application for benefits also made no reference to service 
prior to 1973.  This evidence, in its entirety, strongly 
discredits the veteran's testimony that he had active service 
prior to May 1973.  

The veteran's assertion of serving with in U.S. Air Force 
active service from 1975 to 1979 and in the U.S. Air Force 
Reserves from 1979 to 1992 has also been seriously undermined 
by the evidence of record.  At the outset, the Board notes 
that the veteran did not report any such active service or 
service with the Reserves or National Guard when he filed his 
application for benefits in June 2002.  He also denied being 
a member of the Reserves when he applied for compensation in 
January 1975, and when he requested a change of educational 
program in April 1975 he checked that he was not then on 
active duty in the Armed Forces.  Records documenting the 
veteran's receipt of periodic payments for educational 
assistance from 1975 to 1982 are also silent with respect to 
any current periods of active service or service with the 
Reserves.  It is also probative that the veteran reported in  
July 1979 that he was solely dependent on his VA benefits for 
income and in August 1982 that his sole income of $407 a 
month came from the educational benefits he was receiving at 
the time.  He made no reference to receiving pay from the 
Reserves even though he now claims he routinely had full-time 
Reserves duty that often lasted up to eight months a year.  
The Board is hard pressed to believe that the veteran was not 
compensated for these lengthy periods of service.

In sum, the Board finds the evidence of record does not 
support the history of active service and Reserve service 
recently recalled by the veteran, and the veteran's 
assertions of such have no credibility.  Remanding this 
matter to verify the veteran's service and obtain records of 
his purported active service from 1971 to 1973 and from 1975 
to 1979 and service with the Reserves from 1979 to 1992 would 
be fruitless.  Such action would only serve to delay the 
adjudication of this appeal.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999)(VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile). 

With respect to post-service records documenting treatment of 
his claimed disabilities, the veteran reported in January 
2004 that he had received treatment for bipolar disorder and 
PTSD through LifeNet Behavioral Health Services.  In a letter 
dated in July 2004, the RO requested that the veteran 
complete a VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs) so 
that it could obtain his records from LifeNet.  No response 
was received from the veteran.  This negative development was 
reported in the November 2004 SSOC.  

The Board recognizes that the veteran reported post-service 
treatment through John Peter Smith Hospital, Rio Grande 
Hospital, Valley Baptist Hospital, and Green Oaks Mental 
Hospital.  No reference was made with respect to this alleged 
treatment prior to his September 2005 personal hearing.  
Indeed, the veteran was fully informed of the need to submit 
evidence documenting the treatment and diagnosis of the claim 
disabilities in the August 2002 VCAA notification letter.  He 
was also provided VA Forms 21-4142 at that time and in July 
2004 that he could have submitted to obtain any of the above 
records.  The veteran submitted nothing.  Thus, in view of 
the fact that there is no evidence of the claimed 
disabilities in service and because of the numerous 
opportunities provided to the veteran to submit evidence in 
support of his appeal, remand to obtain these records at this 
time would be unjustified.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

New & material evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant, of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Using the guidelines noted above, the Board finds that the 
veteran has submitted neither new nor material evidence to 
reopen his claim for service connection for right knee 
disability.  

Service connection for right knee disability was denied in 
May 1975.  The RO acknowledged that service medical records 
showed that the veteran was seen for complaints of right knee 
pain and locking in service.  However, referencing 
examinations conducted prior to discharge and a VA 
examination performed in March 1975, the RO indicated that 
there was no evidence of a current disability of the right 
knee.  Notice of the decision was mailed to the veteran in 
May 1975.  The veteran did not appeal the decision.  The May 
1975 rating decision therefore became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence received by VA after the May 1975 decision 
consists only of personal statements and testimony from the 
veteran and his wife.  The personal statements and testimony 
provided by the veteran are essentially duplicative of those 
he previously submitted.  They merely continue the veteran's 
argument that he experiences right knee pain due to his 
military service.  The testimony from his wife likewise 
presents no new factual basis.  Further, even if the 
statements were construed as "new," the Board notes that 
lay assertions of medical status do not constitute competent 
medical evidence.  See Espiritu v. Derwinski.

The evidence received since the May 1975 RO decision is 
therefore cumulative of evidence considered in that decision 
or is plainly immaterial, and does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for right knee disability, or raise a 
reasonable possibility of substantiating the claim.  The 
veteran has not submitted any competent medical evidence 
(medical opinion) demonstrating that he currently suffers 
from a chronic disability of the right knee that is 
etiologically related to his active service.  The veteran's 
attempt to reopen his claim for entitlement to service 
connection for right knee disability must fail.

Service connection

As discussed above, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection generally requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychoses and/or cardiovascular disease (including 
hypertension) becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of a chronic disability 
of the left knee, hips, or back.  The records are also silent 
with respect to treatment for psychiatric problems or 
hypertension.  Indeed, on report of physical examination 
pending service discharge, the veteran's lower extremities, 
back, and vascular system were found to be normal.  His blood 
pressure was recorded as being 114/68.  Further, although he 
provided an in-service history of depression and excessive 
worry, the problems were noted to be due to "personal 
problems" and no underlying psychiatric disability was 
identified.  Service personnel records reflect that the 
veteran was discharged due to his inability to meet the 
required standards of duty performance and self discipline in 
the area of driving habits.

There is also no competent medical evidence of post-service 
treatment or diagnosis of left knee disability, bilateral hip 
disability, back disability, hypertension, or an acquired 
psychiatric disability, to include bipolar disorder and PTSD.  
The Board's attention is drawn to the report of a VA 
examination conducted in March 1975.  At that time, the 
veteran's heart was normal in size, thrust, rhythm, and 
sounds.  His peripheral blood vessels were also normal.  His 
blood pressure was 126/80.  His psychiatric condition was 
observed to be normal.  No findings were made with regard to 
a chronic disability of the left knee, back, or hips.  VA has 
made several requests to the veteran for evidence 
establishing a diagnosis of the claimed disabilities and no 
response has been received.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Although the veteran has expressed his own opinion that he 
currently suffers from disabilities of the left knee, hips, 
and back, hypertension, bipolar disorder, and PTSD, the Court 
has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection and that, therefore, the 
provisions of § 5107(b) are not applicable.  

Finally, the Board declines to obtain a medical nexus opinion 
with respect to the claims of service connection because 
there is no evidence of pertinent disability in service or 
following service.  It follows that there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, the negative examination performed at separation 
from service, and the lack of findings of pertinent 
disability following service, any opinion relating a current 
disability of the left knee, hips, or back, hypertension, or 
acquired psychiatric disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2005).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for right knee 
disability, and the claim is not reopened.

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for bilateral hip 
disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for back disability is 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and bipolar disorder, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


